DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 2/10/2022. Currently, claims 11, 12, 15 and 31-36 are pending in the application. Claims 1-10, 13, 14, 16-30 and 37-45 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 recites “the bolster member being disposed within the bioabsorbable capsule member,” which is a claim limitation lacking proper antecedent basis in the specification. The is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 31-34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knudson et al. (US 6,601,584).
In regards to claim 11, Knudson et al. teaches in Figures 46 and 47 and column 12, lines 28-47 a bolster member (102a1, 102b1; can be considered a bolster inasmuch as it is an elongated support member; see attached definition of “bolster”) including a spring member (coil 102a1) and an anchor (tissue growth inducing material 102b1), the anchor (tissue growth inducing material 102b1) being coupled to (as shown in Figures 46 and 47, tissue growth inducing material 102b1 is attached to left and right ends of coil 102a1) an end portion of the spring member (coil 102a1); and a bioabsorbable capsule member (extension material 102c1; can be considered a “capsule” inasmuch as 1 is shown in Figure 46 to surround, envelope and encase coil 102a1; see attached definition of “capsule”), the bolster member (102a1, 102b1) being disposed within (as shown in Figure 46, coil 102a1 is positioned within extension material 102c1) the bioabsorbable capsule member (extension material 102c1), the bioabsorbable capsule member (extension material 102c1) configured to hold the spring member (coil 102a1) in an elongated position until in-growth tissue has occurred (see column 12, lines 36-47), the bioabsorbable capsule member (extension material 102c1) having an end portion and a center portion (as shown in Figure 46).
The originally relied upon embodiment of Knudson et al. does not teach at least one introducer, the at least one introducer including a needle and a hollow sheath; and the bioabsorbable capsule member having an end portion and a center portion, the end portion having a first bioabsorbable material and the center portion having a second bioabsorbable material, the end portion being configured to be absorbed quicker than the center portion.
However, Knudson et al. teaches in Figures 37-39 and column 10, lines 26-42 an alternate embodiment with at least one introducer (needle 66’), the at least one introducer (needle 66’) including a needle and a hollow sheath (column 10, lines 36-37 teaches “the needle 66’ is hollow”; Figures 38 and 39 teach the needle 66’ being configured as a hollow sheath).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the device of the originally relied upon embodiment of Knudson et al. to include at least one introducer, the at least one introducer including a needle and a hollow sheath as taught by the alternate embodiment of Knudson et al. because this 
The previously relied upon embodiments of Knudson et al. do not teach the bioabsorbable capsule member having an end portion and a center portion, the end portion having a first bioabsorbable material and the center portion having a second bioabsorbable material, the end portion being configured to be absorbed quicker than the center portion.
However, Knudson et al. teaches in Figures 40 and 41, column 11, lines 34-50 and column 12, lines 2-11 a third embodiment with the bioabsorbable member (implant 102’) having an end portion (as defined by the annotated copy of Figure 40 provided below) and a center portion (as defined by the annotated copy of Figure 40 provided below), the end portion (as defined by the annotated copy of Figure 40 provided below) having a first bioabsorbable material (core or central fiber 105; taught in column 12, lines 6-7 to be “resorbable”) and the center portion (as defined by the annotated copy of Figure 40 provided below) having a second bioabsorbable material (includes fiber 103b; taught in column 11, lines 42-45 to be made of “bio-resorbable suture material”), the end portion (as defined by the annotated copy of Figure 40 provided below) being configured to be absorbed quicker than (the end and central portions are made of the same material(s); the end portion is smaller than the center portion and therefore, would absorb faster than the center portion) the center portion (as defined by the annotated copy of Figure 40 provided below).

    PNG
    media_image1.png
    445
    785
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the bioabsorbable capsule member of the originally relied upon embodiment of Knudson et al. as modified the alternate embodiment of Knudson et al. to provide the bioabsorbable member having an end portion and a center portion, the end portion having a first bioabsorbable material and the center portion having a second bioabsorbable material, the end portion being configured to be absorbed quicker than the center portion as taught by the third embodiment of Knudson et al. because this element is known to provide enhanced design flexibility and customization that would be suitable for a particular application, as Knudson et al. teaches in columns 11-12, lines 62-2.
In regards to claim 12, Knudson et al. teaches the apparatus of claim 11. Knudson et al. teaches in Figures 46 and 47 that the bolster member (102a1, 102b1) is 1 is capable of being compressed, as shown in Figures 46 and 47).
In regards to claim 31, Knudson et al. teaches the apparatus of claim 11. Knudson et al. teaches in Figures 46 and 47 that the spring member (coil 102a1) includes a grip structure (inasmuch as the projecting ends and edges of the coil 102a1 are capable of being gripped manually).
In regards to claim 32, Knudson et al. teaches the apparatus of claim 11. Knudson et al. teaches in Figures 46 and 47 that the spring member (coil 102a1) is covered with a covering structure (the inner surface of extension material 102c1).
In regards to claim 33, Knudson et al. teaches the apparatus of claim 11. Knudson et al. teaches in Figures 46 and 47 and column 12, lines 36-47 that the spring member (coil 102a1) is held in an elongated position by the bioabsorbable capsule member (extension material 102c1).
In regards to claim 34, Knudson et al. teaches the apparatus of claim 11. Knudson et al. teaches in Figures 46 and 47 and column 12, lines 28-47 that the bolster member (102a1, 102b1) is coated with a material that promotes in-growth tissue (the tissue growth inducing material 102b1 of the at least one bolster is formed by and therefore, coated with, tissue growth inducing material).
In regards to claim 36, Knudson et al. teaches the apparatus of claim 11. Knudson et al. teaches in Figures 46 and 47 and column 12, lines 28-47 that the bioabsorbable capsule member (extension material 102c1) gradually weakens (taught to resorb over time and therefore, weaken gradually) so as to flex (will bend as it is 1) and increase tension in a tissue (taught to “[urge] tissue of the soft palate to contract”).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knudson et al. (US 6,601,584) in view of Sander (US 5,269,783).
In regards to claim 15, Knudson et al. teaches the apparatus of claim 11. Knudson et al. does not teach that said anchor is selected from the group consisting of sutures, barbs, and corkscrews.
However, Sander teaches in Figure 1 an analogous device in which said anchor (anchor members 14) is selected from the group consisting of sutures, barbs (18), and corkscrews.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the anchor of the originally relied upon embodiment of Knudson et al. as modified the alternate and third embodiments of Knudson et al. such that said anchor is selected from the group consisting of sutures, barbs, and corkscrews as taught by Sander because this element is known in the art to be an alternate means to effectively secure the device to tissue, as Sander teaches in column 4, lines 1-3.

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knudson et al. (US 6,601,584) in view of Rocheleau et al. (US 2002/0151762).
In regards to claim 35, Knudson et al. teaches the apparatus of claims 11 and 34. Knudson et al. does not teach that the material that promotes in-growth tissue is at least one of a mesh, a drug coating, or a plastic.
However, Rocheleau et al. teaches in [0061] an analogous device in which the material (“mesh material”) that promotes in-growth tissue (taught to be “sufficient to allow tissue in-growth”) is at least one of a mesh, a drug coating, or a plastic.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the material of the originally relied upon embodiment of Knudson et al. as modified the alternate and third embodiments of Knudson et al. such that the material that promotes in-growth tissue is at least one of a mesh, a drug coating, or a plastic as taught by Rocheleau et al. because this element is known in the art to be an alternate means to promote tissue in-growth and fixation within surrounding tissue, as Rocheleau et al. teaches in [0061].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/16/2022